Citation Nr: 1529342	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for high blood pressure/hypertension.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for sleep disability, to include sleep apnea.

4.  Entitlement to service connection for gastrointestinal disability, to include gastroesophageal reflux disorder.

5.  Entitlement to service connection for disability manifested by swallowing difficulty.

6.  Entitlement to service connection for a dental disability for purposes of obtaining VA outpatient treatment.

7.  Entitlement to a rating in excess of 10 percent for headaches.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1988 and from October 2001 to October 2003, with additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

High Blood Pressure/Hypertension, Knees

Pursuant to his claims of entitlement to service connection for high blood pressure/hypertension and bilateral knee disabilities, the Veteran was not provided a VA examination.

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record includes current diagnoses of hypertension and bilateral knee disabilities.  The Veteran asserts that the rigors of his active duty and/or Reserve duty resulted in his current knee disabilities.  The Board finds that the Veteran's assertion as to in-service rigors to be credible; however, there is no competent evidence associating the Veteran's current bilateral knee disabilities and his military service.  The Veteran's service treatment records include elevated blood pressure readings, but the first post-service diagnosis is not dated until June 2008, which is several years after his active duty.  Based on this evidence, the Board finds that there is an indication of an etiological association between the Veteran's current hypertension and his knee disabilities with his active duty or Reserve service.  Consequently, remanding these claims to provide the Veteran with VA examinations is required to satisfy VA's duty to assist.  Id.

Dental

Throughout the pendency of this appeal, the Veteran has stated that he underwent in-service dental treatment.  He then asserts that he is experiencing issues with the dental work that he received and that he is seeking treatment to correct these issues.  Specifically, in his March 2012 notice of disagreement, the Veteran explains that he wants VA to correct dental treatment that has since "broken apart."  As such, the Board finds that the Veteran's claim concerns entitlement to service connection for a dental disability for the purpose of obtaining VA outpatient care.  However, to date, the AOJ has adjudicated a claim of entitlement to service for a dental disability for the purpose of disability benefits compensation. 

 In the interest in of fairness and due process, the Board finds that a remand is required in order for the AOJ to develop and adjudicate the issue of entitlement to service connection for a dental disability for the purpose of obtaining VA outpatient treatment in the first instance.


Headaches

The Veteran was provided a VA examination in November 2011 to assess the severity of his service-connected headaches.  Following that examination, the Veteran submitted a July 2014 VA Disability Benefits Questionnaire.   Therein, the Veteran reports symptoms more severe than those reported by the November 2011 VA examiner.  There is no indication that any clinical testing was administered in July 2014; it is simply a recordation of the Veteran's assertions.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (noting that a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional).  In essence, the Veteran is claiming that his service-connected headaches have worsened since the most recent VA examination.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Sleep, Gastrointestinal, and Swallowing

In a November 2013 rating decision, the RO denied the issues of entitlement to service connection for sleep disability, gastrointestinal disability, and disability manifested by swallowing difficulty.  In June 2014, the Veteran submitted a notice of disagreement with this decision.  Since then, the RO has not issued a statement of the case wherein these issues are addressed.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  As such, the Board must remand these claims in order for the AOJ to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claims by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The AOJ must undertake efforts to ascertain the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves.

2.  The Veteran must then be afforded comprehensive VA examinations to ascertain the etiology of his hypertension and any bilateral knee disability.  The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination, including all VA and private treatment records.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  Following the review of the claims file, the examiner(s) must state whether any hypertension and/or bilateral knee disability found was/were:

(a) incurred in, 
(b) due to, or 
(c) otherwise etiologically related to either of the Veteran's two periods of active duty.  

Additionally, the examiner(s) must state whether any hypertension and/or bilateral knee disability found was/were 

(a) due to disease or injury during a period of ACDUTRA, or 
(b) due to injury during a period of INACDUTRA.  

A complete rationale for any opinion expressed must be included in the examination report.

3.  The Veteran should be afforded a VA neurological examination to determine the nature and severity of his service-connected headaches.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner must provide an opinion on the nature, frequency, and severity of the Veteran's headaches, and specifically address the frequency, severity, and duration of any prostrating attacks, to include whether her headaches are productive of severe economic inadaptability.  A complete rationale for any opinion expressed must be included in the examination report.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The RO must issue the Veteran a statement of the case and notification of his appellate rights on the issues of entitlement to service connection for sleep disability, gastrointestinal disability, and disability manifested by swallowing difficulty.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The RO must inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues of entitlement to service connection for high blood pressure/hypertension, bilateral knee disabilities, and dental treatment for purposes of obtaining VA outpatient treatment, as well as entitlement to a rating in excess of 10 percent for headaches.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

